Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The present Office Action is based upon the original patent application filed on 09/25/2020 as modified by the preliminary amendment filed on 09/25/2020.  Claims 22-41 are now pending in the present application.
Information Disclosure Statement
The information disclosure statements submitted on 10/06/2020, 05/18/2021 and 05/24/2021 have been considered by the Examiner and made of record in the application file.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 22-26, 28-32 and 34-38 and 41 are rejected under 35 U.S.C. 103(a) as being unpatentable over Applicant provided document ZTE Corporation (CN 101521929 A, 2009-09-02, Google translation, hereinafter ZTE), in view of Li et al. (US 2020/0389558 Al, hereinafter Li).
Regarding claim 22, ZTE discloses, a method for managing communication services (see e.g., “present invention prevents that data service from connecting the communication system schematic diagram that is interrupted by voice calling.”, page 4, Fig. 1, lines 25-26), the method comprising:
identifying, by an input device of a terminal device, an operation performed on the terminal device for entering a service mode that prioritizes data services over voice services (see e.g., “Called equipment 12 is used for when data service connects, and enables the option of forbidding that when data service connects audio call inserts, and transmission is enabled the message of described option to described mobile switching center 13. Mobile switching center 13 is used to receive the described message that called equipment 12 sends, and be saved in HLR14”, page 4, Fig. 1, lines 34-38);
sending, by a subscriber identification module (SIM) card of the terminal device, one or more instructions to a network server, wherein the one or more instructions instruct the network server to disable the voice services of the SIM card (see e.g., “Step S3, when data service connects, called equipment 12 sides are enabled described option, and send enable described 
ZTE fails to explicitly disclose, in response to identifying the operation, activating, by the SIM card, the service mode by disabling a function on the terminal device corresponding to the voice services.
In the same field of endeavor Li discloses, in response to identifying the operation, activating, by the SIM card, the service mode by disabling a function on the terminal device corresponding to the voice services (see e.g., “The telephony framework layer of the terminal deactivates the data service of the primary card, clears a route of the data service of the primary card, and notifies an upper-layer application that uses the data service of a data disconnection from the primary card”, Fig. 5, [0087] and/or “The telephony framework layer of the terminal instructs the RIL corresponding to the secondary card in the RIL layer to initiate the data service”, Fig. 5, [0093] and/or “s106: The RIL corresponding to the secondary card in the RIL layer of the terminal instructs the modem corresponding to the secondary card in the DSDS modem of the terminal to initiate the data service”, Fig. 5, [0097]). 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of ZTE with Li, in order to prevent the interruption of data service, by receiving a voice call, when the user is performing 
Regarding claim 23, ZTE and Li combined disclose, wherein the operation is a tapping or sliding gesture performed on a touchscreen of the terminal device to enable an option presented on a user interface of the touchscreen for enabling the service mode (see Li e.g., “FIG. 3C, when the terminal displays a user interface including a setting icon on a display screen, the user may tap the setting icon to display a setting interface. The user may tap a dual SIM management option in setting options in the setting interface of the terminal to enter a dual SIM management option interface”, [0060]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of ZTE with Li, in order to prevent the interruption of data service, by receiving a voice call, when the user is performing data services and radio frequency antenna is exclusively occupied by the data service (see Li, paragraph [0004]).
Regarding claim 24, ZTE and Li combined disclose, wherein the operation is one or more tapping or sliding gestures performed on a touchscreen of the terminal device to select one or more applications presented on a user interface, and wherein an application of the selected one or more applications forces the service mode to be activated in response to the application running in a foreground of the user interface ( see Li e.g., “FIG. 3C, when the terminal displays a user interface including a setting icon on a display screen, the user may tap the setting icon to display a setting interface. The user may tap a dual SIM management option in setting options in the setting interface of the terminal to enter a dual SIM management option interface. The option interface includes at least one area, and a default mobile data option may be displayed in the at 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of ZTE with Li, in order to prevent the interruption of data service, by receiving a voice call, when the user is performing data services and radio frequency antenna is exclusively occupied by the data service (see Li, paragraph [0004]).
Regarding claim 25, ZTE and Li combined disclose, exiting, by the SIM card of the terminal device, the service mode in response to detecting that a predetermined condition for exiting the service mode is satisfied (see Li e.g., “the object PhoneSwitcher invokes a function onEvaluate( ) to evaluate whether the secondary card meets a data service condition, invokes a function deactive( ) to deactivate the data service of the primary card, and invokes a function IsSwitchingToSlave( ) to indicate that setting for switching”, [0083]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of ZTE with Li, in order to prevent the interruption of data service, by receiving a voice call, when the user is performing data services and radio frequency antenna is exclusively occupied by the data service (see Li, paragraph [0004]).
Regarding claim 26, ZTE and Li combined disclose, the one or more applications are switched to run in a background of a user interface of the terminal device (see Li e.g., “If a call is 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of ZTE with Li, in order to prevent the interruption of data service, by receiving a voice call, when the user is performing data services and radio frequency antenna is exclusively occupied by the data service (see Li, paragraph [0004]).
Regarding claim 28, ZTE discloses, a terminal device (see e.g., Fig. 1, called equipment 12, with inherent processor), comprising:
at least one processor (see e.g., Fig. 1, called equipment 12, with inherent processor);
a non-transitory computer-readable storage medium coupled to the at least one processor and storing programming instructions for execution by the at least one processor (see e.g., Fig. 1, called equipment 12, with inherent processor and memory storing programming instructions), the programming instructions instruct the terminal device to:
identify an operation performed on the terminal device for entering a service mode that prioritizes data services over voice services (see e.g., “Called equipment 12 is used for when data service connects, and enables the option of forbidding that when data service connects audio call inserts, and transmission is enabled the message of described option to described mobile switching center 13. Mobile switching center 13 is used to receive the described message that called equipment 12 sends, and be saved in HLR14”, page 4, Fig. 1, lines 34-38);
send, by a subscriber identification module (SIM) card of the terminal device, one or more instructions to a network server, wherein the one or more instructions instruct the network server to disable the voice services of the SIM card (see e.g., “Step S3, when data service 
ZTE fails to explicitly disclose in response to identifying the operation, activate, by the SIM card, the service mode by disabling a function on the terminal device corresponding to the voice services.
In the same field of endeavor Li discloses, in response to identifying the operation, activate, by the SIM card, the service mode by disabling a function on the terminal device corresponding to the voice services (see e.g., “The telephony framework layer of the terminal deactivates the data service of the primary card, clears a route of the data service of the primary card, and notifies an upper-layer application that uses the data service of a data disconnection from the primary card”, Fig. 5, [0087] and/or “The telephony framework layer of the terminal instructs the RIL corresponding to the secondary card in the RIL layer to initiate the data service”, Fig. 5, [0093] and/or “s106: The RIL corresponding to the secondary card in the RIL layer of the terminal instructs the modem corresponding to the secondary card in the DSDS modem of the terminal to initiate the data service”, Fig. 5, [0097]). 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of ZTE with Li, in order to prevent the interruption of data service, by receiving a voice call, when the user is performing 
Regarding claim 29, ZTE and Li combined disclose, wherein the operation is a tapping or sliding gesture performed on a touchscreen of the terminal device to enable an option presented on a user interface of the touchscreen for enabling the service mode (see Li e.g., “FIG. 3C, when the terminal displays a user interface including a setting icon on a display screen, the user may tap the setting icon to display a setting interface. The user may tap a dual SIM management option in setting options in the setting interface of the terminal to enter a dual SIM management option interface”, [0060]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of ZTE with Li, in order to prevent the interruption of data service, by receiving a voice call, when the user is performing data services and radio frequency antenna is exclusively occupied by the data service (see Li, paragraph [0004]).
Regarding claim 30, ZTE and Li combined disclose, wherein the operation is one or more tapping or sliding gestures performed on a touchscreen of the terminal device to select one or more applications presented on a user interface, and wherein an application of the selected one or more applications forces the service mode to be activated in response to the application running in a foreground of the user interface ( see Li e.g., “FIG. 3C, when the terminal displays a user interface including a setting icon on a display screen, the user may tap the setting icon to display a setting interface. The user may tap a dual SIM management option in setting options in the setting interface of the terminal to enter a dual SIM management option interface. The option interface includes at least one area, and a default mobile data option may be displayed in the at 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of ZTE with Li, in order to prevent the interruption of data service, by receiving a voice call, when the user is performing data services and radio frequency antenna is exclusively occupied by the data service (see Li, paragraph [0004]).
Regarding claim 31, ZTE and Li combined disclose, exit, by the SIM card, the service mode in response to detecting that a predetermined condition for exiting the service mode is satisfied (see Li e.g., “the object PhoneSwitcher invokes a function onEvaluate( ) to evaluate whether the secondary card meets a data service condition, invokes a function deactive( ) to deactivate the data service of the primary card, and invokes a function IsSwitchingToSlave( ) to indicate that setting for switching”, [0083]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of ZTE with Li, in order to prevent the interruption of data service, by receiving a voice call, when the user is performing data services and radio frequency antenna is exclusively occupied by the data service (see Li, paragraph [0004]).
Regarding claim 32, ZTE and Li combined disclose, the one or more applications are switched to run in a background of a user interface of the terminal device (see Li e.g., “If a call is 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of ZTE with Li, in order to prevent the interruption of data service, by receiving a voice call, when the user is performing data services and radio frequency antenna is exclusively occupied by the data service (see Li, paragraph [0004]).
Regarding claim 34, ZTE discloses, a terminal device (see e.g., Fig. 1, called equipment 12, with inherent processor), comprising:
at least one processor (see e.g., Fig. 1, called equipment 12, with inherent processor);
a non-transitory computer-readable storage medium coupled to the at least one processor and storing programming instructions for execution by the at least one processor (see e.g., Fig. 1, called equipment 12, with inherent processor and memory storing programming instructions), the programming instructions instruct the terminal device to:
identify, by an input device of the terminal device, an operation performed on the terminal device for entering a service mode that prioritizes data services over voice services (see e.g., “Called equipment 12 is used for when data service connects, and enables the option of forbidding that when data service connects audio call inserts, and transmission is enabled the message of described option to described mobile switching center 13. Mobile switching center 13 is used to receive the described message that called equipment 12 sends, and be saved in HLR14”, page 4, Fig. 1, lines 34-38);
ZTE fails to explicitly disclose wherein the terminal device is installed with a first subscriber identification model (SIM) card and a second SIM card, the terminal device supports 
in response to identifying the operation, activate the service mode by disabling the second SIM card and the voice services of the first SIM card.
In the same field of endeavor Li discloses, wherein the terminal device is installed with a first subscriber identification model (SIM) card and a second SIM card (see e.g., Fig. 3C Card 1 and Card 2), the terminal device supports dual SIM dual standby (DSDS) (see e.g., Fig. 4, DSDS modem 404), the first SIM card supports data services and voice services and the second SIM card supports voice services, and the data services of the first SIM card is disabled when the second SIM card performs the voice services (see e.g., “The terminal supports two cards: a primary card and a secondary card, the primary card supports a data service, and the secondary card supports transmission of a voice service by using a data service, or the secondary card supports concurrent transmission of a voice service and a data service”, [0007]); and
in response to identifying the operation, activate, by the SIM card, the service mode by disabling a function on the terminal device corresponding to the voice services (see e.g., “The telephony framework layer of the terminal switches the default mobile data from the secondary card to the primary card, and instructs the RIL corresponding to the secondary card in the RIL layer to forbid the secondary card to perform the data service.”, Fig. 2, [0105] and/or “the application processor 2032 is further configured to: end the voice service performed by using the modem 2035 corresponding to the secondary card, switch the data service performed by using the modem 2035 corresponding to the secondary card to the modem 2034 corresponding to the 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of ZTE with Li, in order to prevent the interruption of data service, by receiving a voice call, when the user is performing data services and radio frequency antenna is exclusively occupied by the data service (see Li, paragraph [0004]).
Regarding claim 35, ZTE and Li combined disclose, wherein the operation is performed on a user interface of the terminal device to enable an option presented on the user interface of the terminal device for enabling the service mode (see Li e.g., “FIG. 3C, when the terminal displays a user interface including a setting icon on a display screen, the user may tap the setting icon to display a setting interface. The user may tap a dual SIM management option in setting options in the setting interface of the terminal to enter a dual SIM management option interface. The option interface includes at least one area, and a default mobile data option may be displayed in the at least one area. In the default mobile data option, the user may set a SIM card (for example, a card 1) that uses mobile data by default to be a primary card, and set the other SIM card (for example, a card 2) to be a secondary card.”, [0060]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of ZTE with Li, in order to prevent the interruption of data service, by receiving a voice call, when the user is performing data services and radio frequency antenna is exclusively occupied by the data service (see Li, paragraph [0004]).
Regarding claim 36, ZTE and Li combined disclose, wherein the user interface is a user interface of an application running in a foreground of the user interface (see Li e.g., “FIG. 3C, when the terminal displays a user interface including a setting icon on a display screen, the user may tap the setting icon to display a setting interface. The user may tap a dual SIM management option in setting options in the setting interface of the terminal to enter a dual SIM management option interface. The option interface includes at least one area, and a default mobile data option may be displayed in the at least one area”, [0060] and/or “By running or executing the software program stored in the memory 220 and invoking the data stored in the memory 220, the processor 280 performs various functions and data processing… The application processor mainly processes an operating system, a user interface, an application program, and the like”, [0057]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of ZTE with Li, in order to prevent the interruption of data service, by receiving a voice call, when the user is performing data services and radio frequency antenna is exclusively occupied by the data service (see Li, paragraph [0004]).
Regarding claim 37, ZTE and Li combined disclose, wherein the voice services supported by the first SIM card and the second SIM comprise text services (see Li e.g., “The telephony application layer 401 includes communications related applications such as a call application, an SMS message application and/or an MMS message application, and a contact application”, [0062]), the data services supported by the first SIM card are 4G services (see Li e.g., “supporting VoLTE or WCDMA by a terminal. A primary card 601 may be of 4G LTE, and a secondary card 602 may be of 4G LTE that supports VoLTE.”, [0075]).

Regarding claim 38, ZTE and Li combined disclose, wherein the operation is one or more tapping or sliding gestures performed on a touchscreen of the terminal device (see Li e.g., “FIG. 3C, when the terminal displays a user interface including a setting icon on a display screen, the user may tap the setting icon to display a setting interface. The user may tap a dual SIM management option in setting options in the setting interface of the terminal to enter a dual SIM management option interface. The option interface includes at least one area, and a default mobile data option may be displayed in the at least one area”, [0060]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of ZTE with Li, in order to prevent the interruption of data service, by receiving a voice call, when the user is performing data services and radio frequency antenna is exclusively occupied by the data service (see Li, paragraph [0004]).
Regarding claim 41, ZTE and Li combined disclose, setting the first SIM card to a mode that a 4G service is enabled (see Li e.g., “A user may set the switch to control whether the following function is to be enabled: when the secondary card is used to perform the VoLTE voice service  or the WCDMA voice service…”, [0070] and/or “a secondary card 602 may be of 4G LTE that supports VoLTE. HD is usually used to indicate transmission of high-definition voice”, [0075]).
.
Claims 27, 33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Applicant provided document ZTE, in view of Li and further in view of Tillman et al. (US 2017/0171902 Al, hereinafter Tillman).
Regarding claim 27, ZTE and Li combined disclose, setting the SIM card to a mode that a 4G service is enabled (see Li e.g., “A user may set the switch to control whether the following function is to be enabled: when the secondary card is used to perform the VoLTE voice service or the WCDMA voice service…”, [0070] and/or “a secondary card 602 may be of 4G LTE that supports VoLTE. HD is usually used to indicate transmission of high-definition voice”, [0075]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of ZTE with Li, in order to prevent the interruption of data service, by receiving a voice call, when the user is performing data services and radio frequency antenna is exclusively occupied by the data service (see Li, paragraph [0004]).
ZTE and Li combined fail to explicitly disclose, wherein the SIM card supports global system for mobile communications (GSM), 3G, and long-term evolution (LTE) standards.
In the same filed of endeavor, Tillman discloses, wherein the SIM card supports global system for mobile communications (GSM), 3G, and long-term evolution (LTE) standards (see e.g., “The wireless device 1 signals the capabilities of the respective SIMs to the respective 
 Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of ZTE and Li with Tillman, in order to add as little additional hardware as possible for multiple access capability using triple mode SIM cards (see Tillman, paragraph [0003]).
Regarding claim 33, ZTE and Li combined disclose, setting the SIM card to a mode that a 4G service is enabled (see Li e.g., “A user may set the switch to control whether the following function is to be enabled: when the secondary card is used to perform the VoLTE voice service  or the WCDMA voice service…”, [0070] and/or “a secondary card 602 may be of 4G LTE that supports VoLTE. HD is usually used to indicate transmission of high-definition voice”, [0075]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of ZTE with Li, in order to prevent the interruption of data service, by receiving a voice call, when the user is performing data services and radio frequency antenna is exclusively occupied by the data service (see Li, paragraph [0004]).
ZTE and Li combined fail to explicitly disclose, wherein the SIM card supports global system for mobile communications (GSM), 3G, and long-term evolution (LTE) standards.
In the same filed of endeavor, Tillman discloses, wherein the SIM card supports global system for mobile communications (GSM), 3G, and long-term evolution (LTE) standards (see e.g., “The wireless device 1 signals the capabilities of the respective SIMs to the respective wireless cellular network 4a, 4b, via the connections 3a, 3b. For example, both SIMs are capable of triple mode GSM/WCDMA/LTE and of both Low Band…”, [0042]).
.
Allowable Subject Matter
Claims 39 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 39, the prior arts fail to teach, send one or more instructions to a network server, wherein the one or more instructions instruct the network server to disable the voice services of the first SIM card and the second SIM card, wherein disabling the voice services of the second SIM card unregisters the second SIM card from the network server.
Claim 40 also objected as being dependent on an objected claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/FARID SEYEDVOSOGHI/           Examiner, Art Unit 2645